           Case 1:18-cr-00477-AT Document 16 Filed 05/31/19 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA                   )
                                           )     1:18-CR-00477-AT-1
      v.                                   )
                                           )
BRITTANY DIEHL                             )


                   MOTION TO EXTEND SURRENDER DATE

      Ms. BRITTANY DIEHL, pursuant to 18 U.S.C. § 3143(a)(1), respectfully

moves this Court to extend her surrender date by ninety-two days.

I.    Relevant Procedural History

      On April 18, 2019, this Court sentenced Ms. Diehl, inter alia, to serve a

term of imprisonment of twenty months, and ordered that she voluntarily

surrender to the Federal Bureau of Prisons’ designated institution on a date to

be determined by the BOP. (J. Crim. Case 2, ECF No. 13.) The U.S. Marshals

Service ordered Ms. Diehl to report to FCI Coleman by noon on June 20,

2019. (Letter, ECF No. 15.)

II.   Factual Assertions

      Ms. Diehl and her husband, Mr. David Casey Diehl, have few family

members in the area who can assist with the care of their sixteen-month-old
         Case 1:18-cr-00477-AT Document 16 Filed 05/31/19 Page 2 of 5




son. Mr. Diehl is a firefighter with the Orange County Fire Department in

Orlando, Florida. Presently, Mr. Diehl works a shift schedule which requires

him to spend twenty-four-hour periods on duty and forty-eight hours off duty.

Mr. Diehl has also been working overtime at every opportunity to be able to

afford childcare for his and Ms. Diehl’s minor child after Ms. Diehl begins

serving her sentence. However, once Ms. Diehl reports to FCI Coleman, Mr.

Diehl will need to adjust his work schedule to ensure that their child has

proper care. The Orange County Fire Department permits such a schedule

shift and refers to it as a “hardship schedule.” This schedule shift would

permit Mr. Diehl to work a traditional Monday through Friday 9:00 a.m.–5:00

p.m. schedule.

       Mr. Diehl has requested the hardship schedule through his Lieutenant,

who has sent the request to an Assistant Chief, who will deliver that request

to the Chief. Unfortunately, the time in which to effectuate the shift may take

between ninety and 120 days. Although Mr. Diehl has begun the request

process, and has made diligent efforts to expedite the procedure, there is no

“rush processing” option.

III.   Memorandum of Law

       This Court, by its allowing Ms. Diehl to remain on release pending the


                                        2
        Case 1:18-cr-00477-AT Document 16 Filed 05/31/19 Page 3 of 5




execution of her sentence, necessarily found by clear and convincing

evidence that she is not likely to flee or to pose a danger to the community.

See 18 U.S.C. § 3143(a)(1). Ms. Diehl respectfully submits that she remains

in compliance with the conditions of release imposed by this Court, and that

she continues to pose no risk of flight or any danger to the community.

      Ms. Diehl further respectfully submits that she and her husband will be

able to secure child care and an appropriate scheduling shift within ninety-

two days following her presently-scheduled report date.

IV.   Opposing Party’s Position

      The Government does not oppose this motion.

V.    Conclusion

      Ms. Diehl, based on the foregoing assertions and argument, prays that

this Court extend her surrender date by ninety-two days, from June 20, 2019,

to September 20, 2019.

      Date:        May 31, 2019

                                           s/ Katryna Lyn Spearman, Esq.
                                           Katryna Lyn Spearman, Esq.
                                           Ga. Bar # 616038
                                           Attorney for Brittany Diehl
                                           Lowther | Walker LLC
                                           101 Marietta St., NW, Ste. 3325
                                           Atlanta, GA 30303
                                           O 404.496.4052 | M 936.537.3914

                                       3
Case 1:18-cr-00477-AT Document 16 Filed 05/31/19 Page 4 of 5




                                 kspearman@lowtherwalker.com
                                 http://www.lowtherwalker.com




                             4
           Case 1:18-cr-00477-AT Document 16 Filed 05/31/19 Page 5 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA                    )
                                            )     1:18-CR-00477-AT-1
      v.                                    )
                                            )
BRITTANY DIEHL                              )


      I certify that on May 31, 2019, I electronically filed the forgoing

MOTION TO EXTEND SURRENDER DATE with the Clerk of the United States

District Court for the Eastern District of Tennessee by way of the CM/ECF

system, which automatically will serve this document on the attorneys of

record for the parties in this case by electronic mail.

      Date:         May 31, 2019

                                            s/ Katryna Lyn Spearman, Esq.
                                            Katryna Lyn Spearman, Esq.
                                            Ga. Bar # 616038
                                            Attorney for Brittany Diehl
                                            Lowther | Walker LLC
                                            101 Marietta St., NW, Ste. 3325
                                            Atlanta, GA 30303
                                            O 404.496.4052 | M 936.537.3914
                                            kspearman@lowtherwalker.com
                                            http://www.lowtherwalker.com




                                        5
